DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-7, 14, & 15 have been amended and examined as such.
Claims 8 & 10 have been cancelled as requested by the Applicant.

Claim Objections
Claim 8 was objected to because of informalities.  Claim 8 has been cancelled and the objection is moot.

Allowable Subject Matter
Claims 1, 14, & 15 are allowed as amended.
Claims 2-7, 9, & 11-13 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 1, 14, & 15, a review of the amendment bringing the limitations of previously objected to and subsequently cancelled claim 8 into the independent claims and the prior art of record was conducted and an updated search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an ink receptacle with an inner bag filled with an aqueous ink jet ink comprising all of the limitations as claimed, a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, in order from innermost, an air layer, and then a sheath with a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
Prior Art Nariai et al. teaches a film with a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, but does not teach the limitation of an air layer, between the film and a sheath with a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
Prior Art HAMA et al. teaches an ink container made of film with a polyethylene layer as an innermost layer thereof, which forms a surface touching the aqueous ink jet ink, a layer containing metal oxide particles, a polyethylene layer, but does not teach the limitation of an air layer, between the film and a sheath with a polyethylene layer, a layer containing metal oxide particles, and a polyethylene layer, in order from innermost.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shibata (US 2006/0115638 A1) teaches an ink package with multilayers and multi components including an air layer.  Oyanagi et al. (US 2011/0094411 A1) teaches an ink storage receptacle with three layers including polyester, evaporated AL, and polyethylene.  Mandzsu et al. (US 2012/0261278 A1) teaches a bag-type receptacle with polyethylene film walls and air-channel walls.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/John Zimmermann/Primary Examiner, Art Unit 2853